OPINION
BY THE COURT:
The appeal is on questions of law from a judgment of the. Common Pleas Court in favor of the defendant and refusing to require specific performance of a contract for the sale of real estate because within the statute of frauds in that there was no showing that the contract or memorandum thereof was in writing.
The grounds of the appeal are fully and exceptionally well briefed and would, under our former practice, justify a full opinion. However, because we have the written decision of Judge Leach of the trial court wherein is discussed the *308legal questions presented and authorities cited in support of his position with which we agree, and in deference to recent resolutions of certain standing committees of the Columbus Bar Association, we affirm the judgment without further opinion.
HORNBECK, P. J., GEIGER and MILLER, JJ„ concur.